DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 85-89 and 96-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In respect to claims 85 and 96, the term “the tactile layer…provides a feel, substantially similar to that of a paper banknote” is indefinite.  First, the term is indefinite from a functional prospective, as the Specification even admits that a “paper-feel” is “somewhat subjective” since it depends on human perception (0115).  This is compounded by “similar to that of a paper banknote”, as “similar” provides more ambiguity.  Lastly, although the functionality is unclear, the resultant structure which results in such functionality is even more unclear, and runs the gamut of many conceivable structures which may or may not provide the functionality, rendering the structure indefinite.  Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946); see also Ex Parte Miyazaki, BPAI 2007-3300 (Claim language is non-enabled when it "merely described a particular end result, did not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented."  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 84-86, 88, and 90, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frants (RU 2,450,938) (See NPL for English Translation).
In respect to claim 84, Frants disclose a method of producing a plurality of banknotes including: providing a substrate 10 in the form of a web (which is readily ascertained by one of ordinary skill in the art in banknote printing i.e. single banknotes are not singularly produced, but cut afterword); and printing plurality of print layers via gravure, which intrinsically involves a plurality of print units, when dealing with more than one print layer (See NPL for further Gravure Explanation).  The print layers include gravure printed indicia layers 12 and 14, as well as a further applied “tactile layer” 16 (0017; Fig. 1 & 4A).
In respect to claims 85-86 and 90, the claims are rejected under 35 USC 102(b) above, for indefiniteness, however, Frants disclose that the tactile layer 16 may be colorless (transparent) (0033); the tactile layer may be provided all over the document, and thus above the indicia layers creating “an enhanced tactility area” (0033).
In respect to claim 88, Frants disclose that the indicia layer can be imprinted at two thickness (Fig. 3a).  Although these layers have been previously treated as the “indicia layer”/”design element”, they can likewise constitute the “tactile layer” since they are also tactile.  Likewise, the layer 16 may be colored (as opposed to colorless) and thus can also serve as “indicia”/”design element” (0016).
s 94-99, and 101-103, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bray (US 2011/0049865).
In respect to claims 94, and 95, Bray discloses printing of a plurality of banknotes wherein gravure may be used, which one of ordinary skill readily infers to include multiple printing units and a web of paper (0017); Bray further discloses printing of an indicia layer (e.g. yellow design layer) and an overlaying tactile layer (black layer) (0039; Fig. 3); although the particular embodiment uses a lithographic and screen printing combination, the combination is not required, and any one printing operation is possible (0017).
In respect to claim 96, Bray discloses various degrees of “roughness” by varying densities and protrusion distances of protruding particles, which are construed to have ranges of roughness which may be felt as substantially similar to that of a paper banknote (0021-0022; Fig. 1).  Because the same functionality is claimed, namely a “feel like paper”, it is believed that the roughness of the substrates is substantially similar.  Thus, any arbitrary test between two substrates, with similar roughness, a pair of the present invention vs. Bray would result in similar coefficients of friction.  Although Bray does not disclose this test to provide a friction of coefficient value, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).
In respect to claims 97-99, Bray discloses that the tactile layer comprises an ink layer having particles, comprising first regions at a first thickness (ink layer only) and second regions of enhanced tactility (protruding particles) (Fig. 1); the layers may be transparent/translucent (0039).
	In respect to claims 90-92 and 101-103, Bray discloses the claimed invention for the reasons stated above, and additionally that the indicia layer (design layer) and tactile layer are overlapping, with the extremities (areal extent) of the tactile layer not substantially greater than the design layer (Fig. 3).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Frants (RU 2,450,938) (See NPL for English Translation) in view of Meindl (WO 2009/036916).
Frants substantially discose the claimed invention for the reaons stated above, but do not disclose at least some portions of the indicia layer/”design layer” being 5 µm, however, Meindl teach providing a gravure motif, similar to the gravure indicia layers taught in Frants, wherein smaller gravure widths are produced as low as 3 µm (0023; Fig. 3).  It would have been obvious to provide at least regions of the motif taught in Frants with non-tactile small depths (with remaining portions retaining the tactile quality) in view of Meindl to produce different tonal values i.e small widths equating to lighter colors.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 2011/0049865) in view of Lefebvre (US 2015/0376422).
Bray substantially discloses the claimed invention, including particles in the tactile “paper-feel layer” but do not disclose conductive particles, however, Lefebvre teach a similar printed tactile layer wherein the particle may be conductive.  It would be obvious to provide the particles taught in Bray to be conductive in view of Lefebvre to render the layer machine readable (Abstract).

Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 2011/0049865).
Bray discloses that the tactile ink layer preferably is felt by touch (e.g. at least 10 µm) on its edges, regardless of the protruding particles, however this is not required (0018).  Furthermore, there is no disclosure that the design layer has any appreciable thickness (e.g. under 10 µm).   It would have been obvious to one of ordinary skill in the art to provide the design layer at a thickness not appreciable to human touch (under 10 µm) to ensure that tactile layer is clearly felt and that areas outside the layer feel flat.   A thickness “under 5 µm” would be obvious, to minimize the cost of material, as no tactile effect is required.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).





Allowable Subject Matter

Claims 87, 89, 91, and 92, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In respect to claims 87 and 89, the cited prior art discloses tactile layers including both tactile particles as well as conductive particles, but none disclose these features along with the recited method of claim 84, notably both the tactile layer and a indicia layer both formed from the same print processes in web form.
In respect to claims 91 and 92, the cited prior art of Frants discloses that the tactile layer may be colorless and overlie the indicia layer/design element, however the tactile layer is applied over the entire document and thus has extremities greater than the indicia layer/design element.  Also, claim 90 confines the “tactile layer” to be the transparent layer, thus the characterization in rejection of claim 88 cannot stand, and thus the tactile layer, which is colorless, does not have two thicknesses.

Response to Arguments

Applicant’s arguments with respect to claims 84-93, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In respect to claims 94-104, the arguments against Bray are not persuasive.  Although it is ceded that Bray does not anticipate the method of producing both the tactile layer and indicia layer(s) with the same web process through that same print units, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The structure disclosed by Bray is capable of being formed in this fashion.
In respect to the 35 USC 112(b) rejection, the applicant corrected noted that the listing of claims was in error, however, the majority of the claims were correctly identified as indefinite.  No arguments were made against these claims and thus the rejection stands.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637